Citation Nr: 9915665	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-01 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals of a crush injury to the 2nd and 3rd fingers of the 
left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active duty from November 1986 to November 
1988.  The claims file also contains a DA Form 2173 which 
shows "active duty" from April 24, 1993 to May 8, 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
residuals of crush injury of the 2nd and 3rd fingers of the 
left hand and assigned a noncompensable evaluation from 
February 20, 1997.  The veteran's notice of disagreement was 
received in October 1997.  A statement of the case was mailed 
to the veteran in November 1997.  The veteran's substantive 
appeal was received in December 1997.  In an August 1998 
rating action the evaluation for the residuals of the crush 
injury of the 2nd and 3rd fingers of the left had was 
increased to 10 percent under Diagnostic Code 7099-7804 from 
February 20, 1997.

In the August 1997 rating decision, entitlement to service 
connection for residuals of a fractured right hip injury was 
granted with an evaluation of 10 percent effective February 
20, 1997.  In the same rating decision, service connection 
for bilateral hearing loss was denied.  In an August 1997 
letter, the veteran was notified of this decision and of his 
procedural and appellate rights.  Since a notice of 
disagreement has not been received as to either issue, 
neither issue is in appellate status and before the Board at 
this time.


REMAND

The veteran suffered a crush injury to the 2nd and 3rd fingers 
of his left hand during service in May 1993.  In an April 
1997 VA medical examination, the veteran reported that he 
experienced daily residual pain and stiffness associated with 
a crush injury of the 2nd and 3rd fingers on the left hand 
incurred during service.  The examiner noted that the veteran 
exhibits scars on the 2nd and 3rd fingers of the left hand.  
The scars are barely discernible with no tissue loss or 
disfigurement.  The examiner also noted that the veteran 
cannot fully flex the tips of the 2nd and 3rd fingers to touch 
the palm of his hand as he is able to do with the other 
fingers of the left hand.  However, the examiner did not 
specify exactly how far the veteran was able to flex his 2nd 
and 3rd fingers, nor did he specify if the 2nd and 3rd fingers 
are ankylosed.  Further, the examiner did not indicate 
whether the scar(s) of each finger met the criteria of 
Diagnostic Code 7804.

The medical evidence is insufficient to evaluate the 
veteran's service-connected disability because the medical 
examiner did not specify the veteran's limitation of motion.  
Although the veteran was rated based on scarring, Diagnostic 
Codes 5219 and 5223 should be considered. 

Diagnostic Code 5129 applies to unfavorable ankylosis of two 
digits of one hand.
The pertinent notation following Diagnostic Code 5219 states 
that unfavorable ankylosis or limited motion will be 
considered when the veteran is unable to flex the tips of the 
two fingers to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm.  Diagnostic Code 5223 applies to 
favorable ankylosis of two digits of one hand.  The pertinent 
notation under Diagnostic Code 5223 states that favorable 
ankylosis or limitation of motion of the two fingers of the 
minor hand will be considered where flexion of the tips is 
permitted to within 2 inches(5.1cms.) of the transverse fold 
of the palm.  

In light of the foregoing, the RO should afford the veteran a 
new VA examination where the examiner should examine each 
involved digit and for each joint including the 
metacarpophalangeal and proximal interphalangeal joints of 
that digit state whether it is ankylosed.  The examiner must 
state in inches or centimeters how close to the palm the 
veteran can flex the tips of the two fingers.  The examiner 
should also examine each scar and state whether it is tender 
and painful on objective demonstration.

In addition, the veteran complains of pain in his left hand.  
In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In this case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's increased rating claim as a rating under the 
Diagnostic Code governing limitation of motion of the 2nd and 
3rd fingers of the left hand should be considered.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion. Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

In addition the Board notes that the veteran in his letter of 
March 1997 indicated that he was receiving treatment since 
his discharge from service at the VA Medical Center, Altoona.  
All the veteran's VA treatment records, which are not 
currently in the claims file, should be obtained.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain all the 
veteran's VA treatment records, including 
those from the VA Medical Center, 
Altoona, since discharge from service, 
which are not currently in the claims, 
and associate them with the claims file.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's service-connected residuals of 
a crush injury to the 2nd and 3rd fingers 
of the left hand.  All indicated x-rays 
and laboratory tests should be completed.  
The claims file and a copy of this 
remand,  should be made available to the 
examiner(s) prior to the examination. 
Such tests as deemed necessary should be 
performed.  These tests should include a 
complete test of the range of motion of 
the affected joints.  All findings should 
be reported.  The examiner(s) should 
examine each involved digit and for each 
joint including the metacarpophalangeal 
and proximal interphalangeal joints of 
that digit state whether it is ankylosed.  
The examiner must state in inches or 
centimeters how close to the palm the 
veteran can flex the tips of the two 
fingers.  The examiner should also 
examine each scar and state whether it is 
tender and painful on objective 
demonstration.  The examiner should also 
be asked to determine whether the joints 
of the 2nd and 3rd fingers of the left 
hand exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 2nd 
and 3rd fingers of the left hand are used 
repeatedly.  It should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  Color 
photographs of the involved hand and 
digits should be taken and added to the 
claims file.

3.  The RO should readjudicate the 
veteran's claim of dissatisfaction with 
the initial rating assigned for service-
connection for residuals of a crush 
injury to the 2nd and 3rd fingers of the 
left hand taking into consideration all 
applicable diagnostic codes.  The RO 
should specifically consider the 
directives of DeLuca if the RO rates the 
veteran based on limitation of motion.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

No action is required of the veteran until further notice.  
The Board expresses no opinion, either factual or legal, as to 
the ultimate determination warranted in this case pending 
completion of the requested development.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



